HALL, Judge.
This is an appeal from a judgment of the City Court of Bossier City, acting in its capacity as a juvenile court, decreeing Claude Randolph Ballard, Jr., fifteen years of age, to be delinquent and placing him under supervised probation for an indefinite period of time. We reverse the judgment and order the juvenile discharged.
The petition filed in this matter alleges the juvenile’s behavior was injurious to his welfare in that he violated the provisions of LSA-R.S. 13:1570(A)(5) by discharging firearms in the city limits of Bossier City; specifically, that he fired a .30-30 rifle three times in the vicinity of his father’s residence.
The evidence discloses that on the morning of January 22, 1974, young Ballard was in the process of chaining his two dogs to a post on his front porch before going to school. He had chained his German shepherd and was holding his small hound dog in his arms when a large boxer owned by a neighbor came onto the porch and attacked the Ballard dogs, knocking the Ballard boy down. Young Ballard’s father got a .30-30 rifle from inside the house and handed it to his son. The Ballard boy attempted to push the boxer away with the barrel of the rifle but when the boxer continued its vicious actions, the boy shot the dog three times resulting in the dog’s death. The boxer had attacked the Ballard dogs on previous occasions.
The record does not support a charge that the juvenile violated any law or ordi*437nance. There is reference in the briefs to a city ordinance prohibiting the discharging of firearms in the city, but a copy of the ordinance is not in the record, nor is it before this court. Assuming, however, that such an ordinance is in existence, LSA-R.S. 3 :2773 authorizes any citizen or officer to kill any dangerous or vicious dog and provides that no citizen or officer shall be liable to damages or prosecution by reason of killing any dangerous or vicious dog. The evidence in this case is that the boxer was vicious and dangerous and young Ballard was justified in taking the action he did under the circumstances in defense of himself and his dogs.
The judgment appealed from is reversed and set aside and the juvenile is ordered discharged.
Reversed.